(FILED: “BRONX COUNTY CLERK LD C 45

NYSCEF DOC. NO.

Case 1:20-cv-09934-ER Documenti1-1 Filed 11/25/20 Page 1 of 9

1

Tay
(O10 p

SUPREME COURT OF THE STATE OF vel a

COUNTY OF BRONX

HAMID KAABIANPOUR,

-against-

Plaintiff,

LUIS A. BATISTA and FEDERAL EXPRESS CORP.,

Defendants.

To the above named Defendants:

INDEX NO. 32293/202UE
RECEIVED NYSCEF: 10/21/2020
“CEIVED |

OCT 36 2020 |
| RISK MANAGEMENT |
IndexNoz SSCS j
Date Purchased: Ww K H
SUMMONS , raf
[0/24/20
Plaintiff designates 4
BRONX

County as the place of trial.

The basis of venue
Defendant’s Residence

Plaintiff resides at:
{54 Weigands Lane
Secaucus, New Jersey 07094

County of

You are hereby summoned to answer the complaint in this action, and to serve a
copy of your answer, or, if the complaint is not served with this summons, to serve a notice of
appearance on the Plaintiffs attorney(s) within twenty days after the service of this summons,
exclusive of the day of service, where service is made by delivery upon you personally within the
state, or, within 30 days after completion of service where service is made in any other manner.

In case of your failure to appear or answer, judgment will be taken against you by default for the
relief demanded in the complaint.

Dated: Brooklyn, New York

October 21, 2020

TO: LUIS A. BATISTA

568 Logan Avenue

 

ANDREW M. FRIEDMAN, ESQ.
FRIEDMAN SANCHEZ, LLP
Attorneys for Plaintiff —

HAMID KAABIANPOUR

16 Court Street, 26" Floor
Brooklyn, New York 11241

(718) 797-2488

Bronx, New York 10465

1 of 7
. Case 1:20-cv-09934-ER Document 1-1 Filed 11/25/20 Page 2 of 9
(FILED. BRONX COUNTY CLERK 10/21/2020 03:45 PM INDEX NO. 32293/20208

NYSCEF poc. No. 1 RECEIVED NYSCEF: 10/21/2020

FEDERAL EXPRESS CORP.
3670 Hacks Cross Road
Memphis, TN 38125

2 of 7
Case 1:20-cv-09934-ER Document 1-1 Filed 11/25/20 Page 3 of 9
(FILED: BRONX COUNTY CLERK 10/21/2020 03:45 PM NDEX NO. 32293/2020E

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 10/21/2020

SUPREME COURT OF THE STATE OF NEW YORK Index No.:
COUNTY OF BRONX
mre nte ne cne nnn nent ne rannn cana nen an annennnennmanaan nanan nara aaa X VERIFIED COMPLAINT
HAMID KAABIANPOUR,
Plaintiff,
-against-

LUIS A. BATISTA and FEDERAL EXPRESS CORP.,

Defendants.

Plaintiff, HAMID KAABIANPOUR, by her attorneys, FRIEDMAN SANCHEZ, LLP,
complaining of the defendants, respectfully alleges, upon information and belief, as follows:
I. At all times herein mentioned, plaintiff, HAMID KAABIANPOUR, was, and still

is, a resident of the State of New Jersey.

2. At all times herein mentioned, defendant, LUIS A. BATISTA, was and still is, a

resident of the County of Bronx, City and State of New York.

3. At all times herein mentioned, defendant, FEDERAL EXPRESS CORP., as and
still is, a domestic corporation doing business in the State of New York.

5. At all times hereinafter mentioned, defendant, FEDERAL EXPRESS CORP.,
owned a [999 Freightliner motor vehicle bearing Tennessee State License Plate No. A963HX.

6. At all times hereinafter mentioned, defendant, LUIS A. BATISTA, was the

operator of the 1999 Freightliner bearing Tennessee State License Plate No.A963HX.

3 of 7
Case 1:20-cv-09934-ER Document1-1 Filed 11/25/20 Page 4 of 9
(FILED: BRONX COUNTY CLERK 10/21/2020 03:45 PM NDEX NO. 32293/2020E

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 10/21/2020

7. At all times hereinafter mentioned, defendant, LUIS A. BATISTA, managed the

aforesaid vehicle.

8. At all times hereinafter mentioned, defendant, LUIS A. BATISTA, maintained the

aforesaid vehicle.

9. At all times hereinafter mentioned, defendant, LUIS A. BATISTA, controlled the
aforesaid vehicle.

10. At all times herein mentioned, defendant, LUIS A. BATISTA operated the
aforesaid motor vehicle bearing Tennessee State License Plate No. A963HX with the knowledge,
permission and consent of defendant FEDERAL EXPRESS CORP.

11. At all times hereinafter mentioned, plaintiff, HAMID KAABIANPOUR, was the
operator of a 2015 BMW motor vehicle bearing New York State license plate number T67613C,

12. At all a time hereinafter mentioned, W. 40" Street and 10'" Avenue, in the County,
City and State of New York, were public roadways and/or thoroughfares.

13. That on September 24, 2018, defendant LUIS A. BATISTA was operating the
said vehicle owned by defendant FEDERAL EXPRESS CORP., at the aforementioned
location.

14. That on September 24, 2018, the motor vehicle operated by defendant, LUIS A.

BATISTA, and owned by defendant, FEDERAL EXPRESS CORP was caused to and did come

into contact with the rear-end of the motor vehicle operated by plaintiff, HAMID

KAABIANPOUR.

15. | That as a result of the aforesaid incident, plaintiff, HAMID KAABIANPOUR,

4 of 7
Case 1:20-cv-09934-ER Document1-1 Filed 11/25/20 Page 5of9
(FILED: BRONK COUNTY CLERK 10/21/2020 03:45 PM INDEX NO. 32293/2020E

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 10/21/2020

was injured.

16. That the aforesaid occurrence was caused wholly and solely by reason of the
negligence of the defendants without any fault or negligence on the part of the plaintiff contributing
thereto.

17. That defendants were negligent, careless and reckless in the ownership, operation,
management, maintenance, supervision, use and control of the aforesaid vehicle and the defendants
was otherwise negligent, careless and reckless in the premises.

18. That by reason of the foregoing, plaintiff, HAMID KAABIANPOUR, sustained
severe and permanent personal injuries; and plaintiff, HAMID KAABIANPOUR, was otherwise
damaged.

19. That plaintiff, HAMID KAABIANPOUR, sustained serious injuries as defined in
Subdivision d of Section 5102 of the Insurance Law-Recodification.

20. That plaintiff, HAMID KAABIANPOUR, sustained serious injuries and
economic loss greater than basic economic loss as to satisfy the exceptions of Section 5104 of the
Insurance Law.

21. That plaintiff, HAMID KAABIANPOUR, is not seeking to recover any damages
for which plaintiff has been reimbursed by no-fault insurance and/or for which no-fault insurance
is obligated to reimburse plaintiff. Plaintiff is only seeking to recover those damages not
recoverable through no-fault insurance under the facts and circumstances in this action.

22. That this action falls within one or more of the exceptions as set forth in CPLR

Section 1602.

5 of 7
Case 1:20-cv-09934-ER Document1-1 Filed 11/25/20 Page 6 ot.9
FILED BRONX COUNTY CLERK 10/21/2020 03:45 PM NDEX NO. 32293/2020E

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 10/21/2020

23. That by reason of the foregoing, plaintiff, HAMID KAABIANPOUR, has been
damaged in an amount which exceeds the jurisdictional limits of all lower courts which would
otherwise have jurisdiction.

WHEREFORE, plaintiff, HAMID KAABIANPOUR, demands judgment against the
defendants an amount which exceeds the jurisdictional limits of all lower courts which would

otherwise have jurisdiction, together with the costs/And djSbursements of this action.

 

ANDREW M. FRIEDMAN, ESQ.
FRIEDMAN SANCHEZ, LLP
Attorneys for Plaintiff(s)

HAMID KAABIANPOUR

16 Court Street, 26" Floor
Brooklyn, New York 11241

(718) 797-2488

6 of 7
Case 1:20-cv-09934-ER_ Documenti1-1 Filed 11/25/20 Page ¢ of 9
(FILED: "BRONX COUNTY CLERK 10/21/2020 03:45 PM NDEX NO. 32293/2020E

NYSCEF BOC. NO. 1 RECEIVED NYSCEF: 10/21/2020

ATTORNEY'S VERIFICATION

ANDREW M. FRIEDMAN, ESQ, an attorney duly admitted to practice before the
Courts of the State of New York, affirms the following to be true under the penalties of
perjury:

| am an attorney at FRIEDMAN SANCHEZ, LLP, attorneys of record for Plaintiff,

in the action within. | have read the annexed
Complaint

and know the contents thereof, and the same are true to my knowledge, except those
matters therein which are stated to be alleged upon information and belief, and as to those
matters | believe them to be true. My belief, as to those matters therein not stated upon

knowledge, is based upon facts, records, and other pertinent information contained in my
files.

The reason this verification is made by me and not Plaintiff is that Plaintiff is/are

not presently resident, or present in the county wherein the attorneys for the Plaintiffs
maintain their offices.

DATED: Brooklyn, New York
October 21, 2020

 

ANDREW M. FRIEDMAN, ESQ.

T of 7
Case 1:20-cv-09934-ER Document 1-1 Filed 11/25/20 Page 8 of 9

SUPREME COURT OF THE STATE OF NEW YORK

 

COUNTY OF BRONX
x
HAMID KAABIANPOUR
Plaintiff/Petitioner,
- against - Index No.32293/20E
LUIS A. BATISTA and FEDERAL
EXPRESS CORP.
Defendant/Respondent.
x

 

NOTICE OF ELECTRONIC FILING
(Consensual Case)
(Uniform Rule § 202.5-b)
You have received this Notice because:

1) The Plaintiff/Petitioner, whose name is listed above, has filed this case using the
New York State Courts E-filing system (“NYSCEF”), and

2) You are a Defendant/Respondent (a party) in this case.

e If you are represented by an attorney:
Give this Notice to your attorney. (Attorneys: see “Information for Attorneys” pg. 2).

e If you are not represented by an attorney:
You will be served with all documents in paper and you must serve and file your
documents in paper, unless you choose to participate in e-filing.
If you choose to participate in e-filing, you must have access to a computer and a
scanner or other device to convert documents into electronic format, a connection
to the internet, and an e-mail address to receive service of documents.
The benefits of participating in e-filing include:.
® serving and filing your documents electronically
@ free access to view and print your e-filed documents
@ limiting your number of trips to the courthouse
® paying any court fees on-line (credit card needed)
To register for e-filing or for more information about how e-filing works:
e visit: www.nycourts.gov/efile-unrepresented or

@ contact the Clerk’s Office or Help Center at the court where the case was filed. Court
contact information can be found at www.nycourts.gov

Page 1 of 2 EF-3
Case 1:20-cv-09934-ER Document 1-1 Filed 11/25/20 Page 9 of 9

To find legal information to help you represent yourself visit www.nycourthelp.gov

Information for Attorneys

An attorney representing a party who is served with this notice must either consent or
decline consent to electronic filing and service through NYSCEF for this case.

Attorneys registered with NYSCEF may record their consent electronically in the manner
provided at the NYSCEF site. Attorneys not registered with NYSCEF but intending to
participate in e-filing must first create a NYSCEF account and obtain a user ID and
password prior to recording their consent by going to www.nycourts.gov/efile

Attorneys declining to consent must file with the court and serve on all parties of record a
declination of consent.

For additional information about electronic filing and to create a NYSCEF account, visit the

NYSCEF website at www.nycourts.gov/efile or contact the NYSCEF Resource Center
(phone: 646-386-3033; e-mail: nyscef@nycourts.gov).

Dated: October 21, 2020

 

Andrew M. Friedman 46 Court St.

 

Name
Friedman Sanchez, LLP

 

Brooklyn, NY 11241

Firm Name Address

 

 

7187972488
Phone

afriedman@friedmansanchez.com
E-Mail

To:

 

 

 

2/24/20

Index # Page 2 of 2 EF-3
